Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 3, 2019

                                    No. 04-18-00830-CV

                                        Rene VELA,
                                         Appellant

                                             v.

   MURPHY EXPLORATION & PRODUCTION COMPANY-USA and Nabors Drilling
                         Technologies, Inc.,
                             Appellees

                From the 365th Judicial District Court, Dimmit County, Texas
                          Trial Court No. 14-05-12283-DCV-AJA
                     Honorable Amado J. Abascal, III, Judge Presiding


                                      ORDER
          Appellant’s motion for extension of time to file a reply brief is granted. We order
appellant’s reply brief due July 3, 2019.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court